Case 1:16-cr-00073-MAD Document 362 Filed 06/08/21 Page 1of1

LUIBRAND LAW FIRM, PLLC
950 NEW LOUDON ROAD, SUITE 270
LATHAM, NEW YORK 12110

 

Kevin A. Luibrand Phone: (518) 783-1100
Ashlynn R. Savarese, Esq. Fax: (518) 783-1901
Service by Fax is not accepted

Paralegal:
Janet L. Murray

Emily Hart

June 8, 2021

Honorable Mae A. D’Agostino, U.S.D.CJ.

United States District Court - Northern District of New York
James T. Foley U.S. Courthouse

445 Broadway

Albany, New York 12207

Re: United States v. Carlos Alberto Ocampo Garcia, et al.
Case No. 16-cr-00073

Dear Judge D'Agostino:

Our office represents Mr. O’Campo Garcia in connection with this matter, which is now
scheduled for sentencing on July 6, 2021. Mr. O’Campo Garcia is a co-defendant with a number
of other defendants, some of which have been charged, plead guilty and were recently sentenced,
and one has been indicted but remains a fugitive from justice. | have had discussions with
Assistant United States Attorney Daniel Hanlon who is prosecuting the cases, and we have
mutually agreed to an extension of the time of the sentencing date for Mr. O’Campo Garcia. We
would ask if the Court would adjourn the sentencing for an additional sixty (60) days.

Thank you for your consideration.

 

KAL;jIm

cc: Daniel Hanlon, A.U.S.A.

Website: LuibrandLaw.com

 
